COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  ALBERTO ANTONIO MENDIOLA,                       §
                                                               No. 08-16-00304-CR
                                     Appellant,   §
  v.                                                             Appeal from the
                                                  §
  THE STATE OF TEXAS,                                           168th District Court
                                                  §
                                     Appellee.               of El Paso County, Texas
                                                  §
                                                               (TC# 20140D01577)

                                            JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 22ND DAY OF JULY, 2019.


                                              MICHAEL MASSENGALE, Visiting Justice

Before McClure, C.J., Palafox, and Massengale, JJ.